Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 1, 2022

                                       No. 04-22-00465-CV

                IN THE INTEREST OF J.A.J., N.Z.J., AND N.V.J., Children

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00188
                            Honorable Raul Perales, Judge Presiding


                                          ORDER
        This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant’s brief originally was due on August 30, 2022. Appellant is represented on appeal by
appointed counsel, Mr. Manuel C. Rodriguez, Jr. On August 31, 2022, Mr. Rodriguez filed an
unopposed first request for an extension, asking for an additional twenty days in which to file the
brief.
        The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” Tex.
R. Jud. Adm. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on July 28, 2022. The request is GRANTED; however, given the
constraints governing disposition of this appeal, no further extensions of time will be granted
absent extenuating circumstances. Mr. Rodriguez is ORDERED to file appellant’s brief no later
than September 19, 2022.


       It is so ORDERED on this 1st day of September, 2022.

                                                                        PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court